GARDEN, JUDGE:
The claimant, Robert K. Price, an employee of the Department of Public Safety for over thirty years was retired on August 28, 1972. At the date of retirement he had accumulated 30 days annual leave time and 90 days sick leave time. Respondent paid claimant for his accrued annual leave time but not any compensation for accrued sick leave time. At the date of his retirement he was earning a *5monthly salary of $1066.00 and he thus seeks an award of $3198.00 representing the 90 day sick leave time.
The claimant contends that he is being penalized by the respondent for being in good health. We believe the issue unfortunately is governed by the Rules and Regulations Governing the Working Hours, Leaves, Weekly Time Off Duty, filed by the West Virginia Department of Public Safety on June 11, 1970.
Section 5 of the regulations specifically authorizes the payment of accrued annual leave under the facts of this claim, said section reading as follows:
“5. A member who has resigned, or who has been discharged shall be entitled to and shall receive all accrued annual leave, except that a member discharged for misconduct may, at the discretion of the Superintendent, be denied all or any part of accrued leave...”
Section 17 of the regulations relates to Sick Leave, and it is to be noted that it does not contain a corresponding provision authorizing the payment of accrued sick leave upon the termination of employment. To the contrary Section 17 provides that upon termination of employment all sick leave credited is to be canceled as of the employee’s last working day, said section reading as follows:
“17. When the services of a member have been terminated, all sick leave credited to him shall be cancelled as of his last working day with the Department.”
Being of the opinion that respondent did not and does not have any statutory authority or regulation authorizing the payment of accrued sick leave, we are of the opinion to deny the claim.
No award.